STRATEGIC ADVANTAGE/STRATEGIC ADVANTAGE II FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Effective as of April 30, 2010 This supplement updates and amends certain information contained in your prospectus dated May 1, 2002, and supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF UPCOMING VARIABLE INVESTMENT OPTION (FUND) MERGERS Effective on or about August 23, 2010 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds as follows: Disappearing Funds Surviving Funds ING Opportunistic LargeCap Portfolio (Class I) 1 ING Growth and Income Portfolio (Class I) ING Wells Fargo Small Cap Disciplined Portfolio (Class S) ING Small Company Portfolio (Class S) IMPORTANT INFORMATION REGARDING THE UPCOMING FUND MERGERS Prior to the Merger Effective Date, you may transfer amounts allocated to an investment portfolio that invests in a Disappearing Fund to any other available investment portfolio or to the guaranteed interest division. See the Transfer of Account Value section on page 41 of your policy prospectus for information about making investment portfolio transfers, including applicable restrictions and limits on transfers. On the Merger Effective Date, your investment in an investment portfolio that invests in a Disappearing Fund will automatically become an investment in the investment portfolio that invests in the corresponding Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to an investment portfolio corresponding to a Disappearing Fund will be automatically allocated to the investment portfolio corresponding to the applicable Surviving Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Transfer of Account Value section on page 41 of your policy prospectus for information about making allocation changes. After the Merger Effective Date, the Disappearing Funds will no longer exist and there will be no further disclosure regarding them in future supplements to the policy prospectus. You will not incur any fees or charges or any tax liability because of the mergers, and your policy value immediately before the mergers will equal your policy value immediately after the mergers. Because of the upcoming fund mergers, the ING Small Company Portfolio (Class S) will be added, effective April 30, 2010, to your policy as an available investment option. 1 On April 28, 2008, the investment portfolio that invested in this fund was closed to new investors and to new investments by existing investors. STRADV-10 Page 1 of 11 April 2010 IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective April 30, 2010, certain of the funds available through Security Life Separate Account L1 will change their names as follows: Former Fund Name Current Fund Name AIM V.I. Core Equity Fund 2 Invesco V.I. Core Equity Fund 2 ING Evergreen Health Sciences Portfolio ING Wells Fargo Health Care Portfolio ING Evergreen Omega Portfolio ING Wells Fargo Omega Growth Portfolio ING Focus 5 Portfolio ING DFA Global All Equity Portfolio ING Legg Mason Partners Aggressive Growth Portfolio 3 ING Legg Mason ClearBridge Aggressive Growth Portfolio 3 ING Lord Abbett Affiliated Portfolio 3 ING Lord Abbett Growth and Income Portfolio 3 ING Oppenheimer Strategic Income Portfolio ING Oppenheimer Global Strategic Income Portfolio ING Stock Index Portfolio ING U.S. Stock Index Portfolio M Fund  Frontier Capital Appreciation Fund 4 M Capital Appreciation Fund 4 M Fund  Brandes International Equity Fund 4 M International Equity Fund 4 Van Eck Worldwide Hard Assets Fund 2, 5 Van Eck VIP Global Hard Assets Fund 2, 5 IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE POLICY Effective April 30, 2010, investment portfolios which invest in the following funds are available through the policy: American Funds  Growth Fund (Class 2) American Funds  Growth-Income Fund (Class 2) American Funds  International Fund (Class 2) BlackRock Global Allocation V.I. Fund (Class III) Fidelity ® VIP Contrafund ® Portfolio (Initial Class) Fidelity ® VIP Equity-Income Portfolio (Initial Class) ING Artio Foreign Portfolio (Class I) ING BlackRock Large Cap Growth Portfolio (Class I) ING Clarion Global Real Estate Portfolio (Class S) ING DFA Global All Equity Portfolio (Class I) 6 ING DFA Global Allocation Portfolio (Class I) 6 ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Franklin Templeton Founding Strategy Portfolio (Class I) 6 ING Global Resources Portfolio (Class I) ING JPMorgan Emerging Markets Equity Portfolio (Class I) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Limited Maturity Bond Portfolio (Class S) ING Liquid Assets Portfolio (Class I) ING MFS Total Return Portfolio (Class I) ING MFS Utilities Portfolio (Class S) ING Marsico Growth Portfolio (Class I) ING Marsico International Opportunities Portfolio (Class I) ING PIMCO Total Return Bond Portfolio (Class I) ING Pioneer Fund Portfolio (Class I) ING Pioneer Mid Cap Value Portfolio (Class I) ING Retirement Growth Portfolio (Class I) 6 ING Retirement Moderate Growth Portfolio (Class I) 6 ING Retirement Moderate Portfolio (Class I) 6 ING T. Rowe Price Capital Appreciation Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio (Class I ) ING U.S. Stock Index Portfolio (Class I) ING Van Kampen Growth and Income Portfolio (Class S) ING Wells Fargo Health Care Portfolio (Class I) ING Wells Fargo Omega Growth Portfolio (Class I) ING Wells Fargo Small Cap Disciplined Portfolio (Class S) ING Baron Small Cap Growth Portfolio (I Class) ING Columbia Small Cap Value Portfolio (I Class) ING JPMorgan Mid Cap Value Portfolio (I Class) Listing of available funds continued on next page. 2 On April 28, 2006, the investment portfolio that invested in this fund was closed to new investors and to new investments by existing investors. 3 On April 28, 2008, the investment portfolio that invested in this fund was closed to new investors and to new investments by existing investors. 4 This fund is only available through broker/dealers associated with the M Financial Group. 5 This fund will change its name on May 1, 2010. 6 This fund is structured as a fund of funds. A fund structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. STRADV-10 Page 2 of 11 April 2010 Continued from previous page. ING Oppenheimer Global Portfolio (I Class) ING Oppenheimer Global Strategic Income Portfolio (S Class) ING Pioneer High Yield Portfolio (I Class) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (I Class) ING UBS U.S. Large Cap Equity Portfolio (I Class) ING Van Kampen Comstock Portfolio (I Class) ING Van Kampen Equity and Income Portfolio (I Class) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) ING Index Plus MidCap Portfolio (Class I) ING Index Plus SmallCap Portfolio (Class I) ING International Index Portfolio (Class S) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Russell TM Large Cap Index Portfolio (Class I) ING Russell TM Large Cap Value Index Portfolio (Class I) ING Russell TM Mid Cap Growth Index Portfolio (Class I) ING Russell TM Small Cap Index Portfolio (Class I) ING Small Company Portfolio (Class S) ING U.S. Bond Index Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class I) M Business Opportunity Value Fund 7 M Capital Appreciation Fund 7 M International Equity Fund 7 M Large Cap Growth Fund 7 Neuberger Berman AMT Socially Responsive Portfolio ® (Class I) The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the funds available through the policy. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating policy value to the investment portfolios that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective American Funds  Growth Fund Investment Adviser : Seeks growth of capital by (Class 2) Capital Research and Management investing primarily in common Company stocks. American Funds  Growth- Investment Adviser : Seeks capital growth and income Income Fund (Class 2) Capital Research and Management over time by investing primarily in Company U.S. common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds  International Investment Adviser : Seeks growth of capital over time Fund (Class 2) Capital Research and Management by investing primarily in common Company stocks of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : The fund seeks to provide high total Fund (Class III) BlackRock Advisors, LLC return through a fully managed Subadvisers : investment policy utilizing U.S. and BlackRock Investment Management, foreign equity, debt and money LLC; BlackRock Asset Management market instruments, the U.K. Limited combination of which will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends. 7 This fund is only available through broker/dealers associated with the M Financial Group. STRADV-10 Page 3 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital Portfolio (Service Class) Fidelity Management & Research appreciation. Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Service Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a Subadvisers : yield which exceeds the composite FMR Co., Inc.; Fidelity yield on the securities comprising Management & Research (U.K.) the Standard & Poor's 500 SM Index. Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING Artio Foreign Portfolio Investment Adviser : Seeks long-term growth of capital. (Class I) Directed Services LLC Subadviser : Artio Global Management, LLC ING BlackRock Large Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Clarion Global Real Estate Investment Adviser : A non-diversified portfolio that Portfolio (Class S) ING Investments, LLC seeks to provide investors with high Subadviser : total return consisting of capital ING Clarion Real Estate Securities appreciation and current income. LLC ING DFA Global All Equity Investment Adviser : Seeks long-term capital Portfolio (Class I) Directed Services LLC appreciation. Subadviser : Dimensional Fund Advisors LP ING DFA Global Allocation Investment Adviser : Seeks high level of total return, Portfolio (Class I) Directed Services LLC consisting of capital appreciation Subadviser : and income. Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Company STRADV-10 Page 4 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Franklin Templeton Investment Adviser : Seeks capital appreciation and Founding Strategy Portfolio Directed Services LLC secondarily, income. (Class I) ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that (Class I) Directed Services LLC seeks long-term capital Subadviser : appreciation. ING Investment Management Co. ING JPMorgan Emerging Investment Adviser : Seeks capital appreciation. Markets Equity Portfolio Directed Services LLC (Class I) Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. ING Limited Maturity Bond Investment Adviser : Seeks highest current income Portfolio (Class S) Directed Services LLC consistent with low risk to principal Subadviser : and liquidity and secondarily, seeks ING Investment Management Co. to enhance its total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) Massachusetts Financial Services consistent with the prudent Company employment of capital. Secondarily seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class S) Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC STRADV-10 Page 5 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, Portfolio (Class I) Directed Services LLC consistent with preservation of Subadviser : capital and prudent investment Pacific Investment Management management. Company LLC ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and (Class I) Directed Services LLC capital growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. ING Retirement Growth Portfolio Investment Adviser : Seeks a high level of total return (Class I) Directed Services LLC (consisting of capital appreciation Asset Allocation Consultants : and income) consistent with a level Asset Allocation Committee. of risk that can be expected to be greater than that of ING Retirement Moderate Growth Portfolio. ING Retirement Moderate Investment Adviser : Seeks a high level of total return Growth Portfolio (Class I) Directed Services LLC (consisting of capital appreciation Asset Allocation Consultants : and income) consistent with a level Asset Allocation Committee of risk that can be expected to be greater than that of ING Retirement Moderate Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Investment Adviser : Seeks a high level of total return Portfolio (Class I) Directed Services LLC (consisting of capital appreciation Asset Allocation Consultants : and income) consistent with a level Asset Allocation Committee of risk that can be expected to be less than that of ING Retirement Moderate Growth Portfolio. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high Appreciation Portfolio (Class I) Directed Services LLC total investment return, consistent Subadviser : with the preservation of capital and T. Rowe Price Associates, Inc. prudent investment risk. ING T. Rowe Price Equity Investment Adviser : Seeks substantial dividend income Income Portfolio (Class I) Directed Services LLC as well as long-term growth of Subadviser : capital. T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Van Kampen Growth and Investment Adviser : Seeks long-term growth of capital Income Portfolio (Class S) Directed Services LLC and income. Subadviser : Van Kampen STRADV-10 Page 6 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Wells Fargo Health Care Investment Adviser : A non-diversified portfolio that Portfolio (Class I) Directed Services LLC seeks long-term capital growth. Subadviser : Wells Capital Management, Inc. ING Wells Fargo Omega Growth Investment Adviser : Seeks long-term capital growth. Portfolio (Class I) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Wells Fargo Small Cap Investment Adviser : Seeks long-term capital Disciplined Portfolio (Class S) Directed Services LLC appreciation. Subadviser : Wells Capital Management, Inc. ING Baron Small Cap Growth Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value Investment Adviser : Seeks long-term growth of capital. Portfolio (Initial Class) Directed Services LLC Subadviser : Columbia Management Advisors, LLC ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital Portfolio (Initial Class) Directed Services LLC appreciation. Subadviser : J. P. Morgan Investment Management Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Global Investment Adviser : Seeks a high level of current Strategic Income Portfolio Directed Services LLC income principally derived from (Service Class) Subadviser : interest on debt securities. OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Initial Class) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Investment Adviser : Seeks long-term capital Mid Cap Growth Portfolio Directed Services LLC appreciation. (Initial Class) Subadviser : T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital Portfolio (Initial Class) Directed Services LLC and future income. Subadviser : UBS Global Asset Management (Americas) Inc. STRADV-10 Page 7 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Van Kampen Comstock Investment Adviser : Seeks capital growth and income. Portfolio (Initial Class) Directed Services LLC Subadviser : Van Kampen ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of Income Portfolio (Initial Class) Directed Services LLC long-term capital appreciation and Subadviser : current income. Van Kampen ING Balanced Portfolio (Class I) Investment Adviser : Prior to July 15, 2010, the portfolio ING Investments, LLC seeks to maximize investment Subadviser : return, consistent with reasonable ING Investment Management Co. safety of principal, by investing in a diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. Effective July 15, 2010, the portfolio seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the secondary investment objective is long-term capital appreciation. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Growth and Income Investment Adviser : Seeks to maximize total return Portfolio (Class I) ING Investments, LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Subadviser : Poors 500 ® Composite Stock Price ING Investment Management Co. Index, while maintaining a market level of risk. STRADV-10 Page 8 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Subadviser : Poors MidCap 400 Index, while ING Investment Management Co. maintaining a market level of risk. ING Index Plus SmallCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Subadviser : Poors SmallCap 600 Index, while ING Investment Management Co. maintaining a market level of risk. ING International Index Investment Adviser : Seeks investment results (before Portfolio (Class S) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return of a widely ING Investment Management Co. accepted International Index. ING Russell TM Large Cap Investment Adviser : A non diversified portfolio that Growth Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser : fees and expenses) that correspond ING Investment Management Co. to the total return of the Russell Top 200 ® Growth Index. ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return of the Russell ING Investment Management Co. Top 200 ® Index. ING Russell TM Large Cap Value Investment Adviser: A non diversified portfolio that Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser: fees and expenses) that correspond ING Investment Management Co. to the total return of the Russell Top 200 ® Value Index. ING Russell TM Mid Cap Growth Investment Adviser : A non-diversified portfolio that Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser : fees and expenses) that correspond ING Investment Management Co. to the total return of the Russell Midcap ® Growth Index. ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return of the Russell ING Investment Management Co. 2000 ® Index. ING Small Company Portfolio Investment Adviser : Seeks growth of capital primarily (Class S) ING Investments, LLC through investment in a diversified Subadviser : portfolio of common stocks of ING Investment Management Co. companies with smaller market capitalizations. ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return of the Barclays Neuberger Berman Fixed Income Capital U.S. Aggregate Bond LLC Index ® . ING SmallCap Opportunities Investment Adviser : Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. STRADV-10 Page 9 of 11 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective M Business Opportunity Value Investment Adviser : Seeks to provide long-term capital Fund 8 M Financial Investment Advisers, appreciation. Inc. Subadviser : Iridian Asset Management LLC M Capital Appreciation Fund 8 Investment Adviser : Seeks to provide maximum capital M Financial Investment Advisers, appreciation. Inc. Subadviser : Frontier Capital Management Company, LLC M International Equity Fund 8 Investment Adviser : Seeks to provide long-term capital M Financial Investment Advisers, appreciation. Inc. Subadviser : Brandes Investment Partners, L.P. M Large Cap Growth Fund 8 Investment Adviser : Seeks to provide long-term capital M Financial Investment Advisers, appreciation. Inc. Subadviser : DSM Capital Partners LLC Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital Responsive Portfolio ® (Class I) Neuberger Berman Management by investing primarily in securities LLC of companies that meet the Subadviser : portfolios financial criteria and Neuberger Berman LLC social policy. IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The investment portfolios that invest in the following funds have been closed to new investment: Fidelity ® VIP Investment Grade Bond Portfolio ING American Century Small-Mid Cap Value Portfolio ING BlackRock Large Cap Value Portfolio ING Legg Mason ClearBridge Aggressive Growth Portfolio ING Lord Abbett Growth and Income Portfolio ING MidCap Opportunities Portfolio ING Opportunistic LargeCap Portfolio ING PIMCO Total Return Portfolio ING Strategic Allocation Conservative Portfolio ING Strategic Allocation Growth Portfolio ING Strategic Allocation Moderate Portfolio Invesco V.I. Core Equity Fund Van Eck VIP Global Hard Assets Fund 8 This fund is only available through broker/dealers associated with the M Financial Group. STRADV-10 Page 10 of 11 April 2010 Policy owners who have policy value allocated to one or more of the investment portfolios that correspond to these funds may leave their policy value in those investment portfolios, but future allocations and transfers into those investment portfolios are prohibited. If your most recent premium allocation instructions includes an investment portfolio that corresponds to one of these funds, premium received that would have been allocated to an investment portfolio corresponding to one of these funds may be automatically allocated among the other available investment portfolios according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Transfers section of your policy prospectus for information about making allocation changes. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See the Lapse section of your policy prospectus for more information about how to keep your policy from lapsing. See also the Reinstatement section of your policy prospectus for information about how to put your policy back in force if it has lapsed. MORE INFORMATION IS AVAILABLE More information about the funds available through your policy, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. STRADV-10 Page 11 of 11 April 2010
